UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1750


JUDY L. MOON, individually; JUDY L. MOON, Executor of the
Estate of Leslie W. Moon,

                Plaintiffs - Appellants,

           v.

BWX TECHNOLOGIES, INCORPORATED; MCDERMOTT INTERNATIONAL,
INCORPORATED; THE BABCOCK & WILCOX COMPANY; BABCOCK & WILCOX
POWER GENERATION GROUP, INCORPORATED,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:09-cv-00064-NKM)


Argued:   September 20, 2012                 Decided:   December 3, 2012


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Sidney Harold Kirstein, Lynchburg, Virginia, for Appellants.
Joseph Michael Rainsbury, LECLAIRRYAN, PC, Roanoke, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Judy L. Moon (“Appellant”), executor of the estate of

Leslie       W.    Moon,    appeals     the    district         court’s    denial       of   her

motion to remand and the subsequent order dismissing her suit.

Appellant argues that her purported “state law” claims merely

seek    a    one-time       recovery    from       Appellees      based    on   an      alleged

independent contract for benefits and thus do not fall under the

Employee Retirement Income Security Act of 1974 (“ERISA” or the

“Act”), 29 U.S.C. § 1001 et seq.                     This argument cannot succeed.

Because       Appellant’s        claims,      which      were    initially      brought       in

state court, are essentially mislabeled federal claims that fall

within the broad scope of ERISA’s civil enforcement provision,

29 U.S.C. § 1132(a), her suit was properly removed to federal

court       and    the   motion    to   remand      to    state    court     was     properly

denied.           We also conclude the district court was correct in

deciding          that   the     life   insurance         plan     language        at    issue

unambiguously bars Appellant’s claim for benefits on its terms.

                  However, because the district court relied on a now-

superseded opinion of this court, McCravy v. Metropolitan Life

Insurance         Co.,     650   F.3d   414     (4th      Cir.     2012)    (McCravy         I),

superseded by McCravy v. Metropolitan Life Insurance Co., 690

F.3d 176 (4th Cir. 2012) (McCravy II), in addressing Appellant’s

claims based on equitable estoppel and breach of fiduciary duty,

and particularly in light of CIGNA Corp. v. Amara, ___ U.S. ___,

                                               2
131 S. Ct. 1866, 179 L.Ed.2d 843 (2011), we vacate the order of

dismissal and entry of final judgment and remand for further

proceedings.



                                          I.

             Mr. Moon, now deceased, had been a full-time employee

of Appellee BWX Technologies, Inc. (“BWX”) and its predecessor

corporations from 1969 until June 2005.                     Beginning June 1, 2005,

Mr.   Moon    was    medically       unable       to    continue    working    due    to   a

severe heart condition and went on short term disability, the

payments of which lasted until November 30, 2005.                              He later

applied for long-term disability, which was approved on December

1, 2005, and Mr. Moon retired from employment with BWX as of

that date.

             At     some   point     during        his    employment    in    2005,    BWX

offered      Mr.    Moon   a    selection          of    employee    group     benefits,

including life insurance, which would be effective at the start

of 2006.      The enrollment period occurred in the fall while Mr.

Moon’s     application         for    long-term          disability     benefits       was

pending.      He elected to enroll in various employee benefits by

completing     a    “FlexChoice       Decision          Worksheet”    (“2005    Decision




                                              3
Worksheet”), dated October 17, 2005. 1                           Relevant here, Mr. Moon

opted for “employee life insurance” valued at $200,000 -- the

same amount he had elected the previous year.                               The coverage was

to   become           effective     January         1,   2006.      BWX     verified         Moon’s

selection in a November 29, 2005, Confirmation Statement (“2005

Confirmation Statement”).

                  The     2005    Confirmation           Statement,      issued       only    days

before          Mr.     Moon     went    on     long-term       disability       and    retired,

identifies the relevant coverage as “Employee Life Insurance”

under the heading “Plan Name.”                       The overall group insurance plan

used       by    BWX,     titled        “Group      Insurance     Plan    for    Employees      of

McDermott              Incorporated           and     Participating         Subsidiary         and

Affiliated Companies,” incorporates by reference certain other

insurance         policies,        including         a   life    insurance      plan    (“Plan”)

issued by Metropolitan Life Insurance Company (“MetLife”), which

is the policy at issue in this case.                              The Plan is an ERISA-

qualified life insurance plan for BWX employees administered by

MetLife.

                  On     January        13,    2006,     BWX     printed,       and    Mr.    Moon

sometime         thereafter        received,         a   second    benefits       confirmation

       1
       The 2005 Decision Worksheet was printed on October 17,
2005. It is unknown when Mr. Moon completed the form, though it
must be assumed that he did so prior to the creation of the 2005
Confirmation Statement that verified his selections on November
29, 2005.



                                                     4
statement    (“2006    Confirmation        Statement”)          confirming   Mr.   Moon

had   chosen     benefits     effective        January     2,    2006,   including   a

$200,000 life insurance benefit. 2              Of note, the 2006 Confirmation

Statement incorrectly states that Mr. Moon was not disabled and

appears to refer to him as an “employee,” despite the fact that

Mr. Moon retired from BWX and went on long term disability as of

December 1, 2005.

             Mr. Moon and his family paid some, though not all, of

the premiums set forth in the 2006 Confirmation Statement.                          The

Moons     paid   the   premiums     directly        to    BWX   during   2006.      BWX

accepted the payments without objection.

             On November 18, 2006, Mr. Moon passed away.                     The 2006

premium     payments    at    the   time       of   Mr.    Moon’s    death   were    in

arrears: On November 29, 2006, Appellant sent a letter to BWX

and enclosed a check for $1,173.36, paying the entire balance

due on Mr. Moon’s benefits.

             Following the death of her husband, Appellant made a

claim directly to BWX requesting payment of the $200,000 life

insurance benefit.           BWX denied her claim by letter dated April

      2
       BWX suggested that the 2006 Confirmation Statement was
sent due to a change in the amount of the premium since the time
the 2005 Confirmation Statement had been issued.        The 2006
Confirmation Statement indicated a net cost to Mr. Moon for all
benefits of $3,269.76. This reflected an increase of $2.52 from
the 2005 Confirmation Statement.    Relevant here, the cost for
the life insurance coverage remained unchanged at $804.



                                           5
12, 2007, which stated Mr. Moon had lost his employee group life

insurance benefit when he became unable to work after November

2005.       BWX further contended that Mr. Moon failed to convert his

group employee policy with MetLife after he ceased working for

BWX as required by the Plan. 3

              On November 10, 2009, Appellant filed this action in

Lynchburg         City    Circuit    Court.         She     alleged    in   the   original

complaint that Mr. Moon and Appellees made an independent post-

employment contract for life insurance benefits by way of the

2006 Confirmation Statement, and that Appellees, not MetLife,

had    an    obligation         to   pay    the     $200,000.         Appellees     timely

removed,      asserting         federal    question       jurisdiction      under   ERISA.

Appellant         moved    to   remand.       The    district     court     referred   the

motion       to     a     magistrate       judge,     who     issued    a     report   and

recommendation (“R&R”) advising that remand be denied.                                 The

district court agreed and adopted the R&R in part, concluding,

“the       record       makes    clear     that     plaintiff’s       claim    under   the




       3
       As explained below, the Plan states that if the insured
becomes totally disabled, he “may continue life insurance
coverage . . . by making payment directly to the insurance
company.”   J.A. 194-95.   Citations to the “J.A.” refer to the
Joint Appendix filed by the parties in this appeal.



                                              6
allegedly        independent      benefits        agreement    is    in   substance     an

attempt to recover under the group life plan.”                       (J.A. 143). 4

                In support of its conclusion, the district court found

(1) the benefits were of the sort offered by an acknowledged

benefits plan; (2) the claimed benefits amount was identical to

that offered under the employee life insurance plan; and (3) the

document on which plaintiff relied for her independent agreement

argument        --    the     2006     Confirmation         Statement     --    actually

undermines her claims, as it clearly relates to various employee

plan benefits.          The district court thus concluded, “although the

form       of   the   pleadings      suggests      otherwise,       the   substance    of

Moon’s claim is revealed as an attempt to vindicate rights under

the group life plan.”                (J.A. 143-44).         Therefore, the district

court found federal jurisdiction proper.

                After   the    district       court    denied       remand,    Appellant

filed an amended complaint containing four counts, styled 1)

“breach of contract,” 2) “breach of implied or quasi-contract,”

3) “estoppel,” and 4) “negligent breach of ERISA duties.”                            (J.A.

147-57).          Appellees     moved    to       dismiss    the    amended    complaint

       4
       The district court rejected the magistrate judge’s R&R to
the extent that it found that the 2006 Confirmation Statement
constituted an “informal plan” and thus any action to enforce it
fell under ERISA.   Instead, as noted above, the district court
rested its holding on the basis that the alleged independent
benefits agreement was “related to” the group plan and was thus
preempted.



                                              7
pursuant    to   Rule    12(b)(6).          The      district       court    heard       oral

argument, and on July 7, 2011, dismissed the amended complaint.

The district court rejected Appellant’s contract claim because

the MetLife Plan unambiguously excluded coverage where, as here,

the decedent was not engaged in active work during the month in

which he died.          It rejected the quasi-contract claim because

ERISA already provided a mechanism for Appellant to recover any

benefits to which she was entitled.                      It rejected Appellant’s

estoppel claim, as equitable estoppel generally is unavailable

to modify the terms of an ERISA plan -- even where, as here, the

employer    accepted      premium        payments.         And      it    rejected       the

negligent    breach-of-ERISA-duties              claim     because,         among    other

things, the remedy sought was essentially a request for contract

damages    and   was    not    available        in   equity.        See     Moon    v.    BWX

Technologies, Inc., No. 6:09-cv-00064, 2011 WL 2670075 (W.D. Va.

July 7, 2011).     Moon now appeals.



                                          II.

            We   review        de   novo        questions      of     subject       matter

jurisdiction,     “including        those       relating    to      the   propriety       of

removal.”    Mayes v. Rapoport, 198 F.3d 457, 460 (4th Cir. 1999).

The burden of demonstrating jurisdiction resides with “the party

seeking    removal.”          Mulcahey    v.     Columbia      Organic      Chems.       Co.,

Inc., 29 F.3d 148, 151 (4th Cir. 1994).                    We also review de novo

                                            8
a   Rule    12(b)(6)    dismissal      for     failure     to   state   a   claim.

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).



                                       III.

                           A.    Motion to Remand

             In Appellant’s view, the 2006 Confirmation Statement

was an offer of benefits unrelated to any ERISA plan that BWX

made directly to Mr. Moon in his post-employment capacity, and

which was accepted by his subsequent payment of premiums.                       As

Moon’s     argument    goes,    this   alleged     independent     contract    for

benefits is not an employee benefit plan and thus cannot be

preempted    by   ERISA.       However,       Appellant   has   blurred     crucial

distinctions between the two types of preemption contemplated by

ERISA: ordinary conflict preemption and complete preemption.

                                        1.

             Ordinary conflict preemption under ERISA § 514 is set

forth in 29 U.S.C. § 1144(a): state laws are superseded insofar

as they “relate to” an ERISA plan.               Id. 5    “Thus, when presented


     5
       Section 1144(a) reads as follows: “[T]he provisions of
this subchapter and subchapter III of this chapter shall
supersede any and all State laws insofar as they may now or
hereafter relate to any employee benefit plan described in
section 1003(a) of this title and not exempt under section
1003(b) of this title.”
     “A state law claim ‘relates to’ an ERISA plan . . . ‘if it
has a connection with or reference to such a plan. . . .’”
Stiltner v. Beretta U.S.A. Corp., 74 F.3d 1473, 1480 (4th Cir.
(Continued)
                                          9
with claims under state law that are said to implicate ERISA, a

court (be it state or federal) must determine whether the claims

are       preempted       by    ERISA   §     514.”         Darcangelo     v.    Verizon

Communications, Inc., 292 F.3d 181, 187 (4th Cir. 2002).                              “But

‘ERISA pre-emption [of a state claim], without more, does not

convert      a    state    claim    into    an     action    arising   under     federal

law.’”       Id. (quoting Metropolitan Life Ins. Co. v. Taylor, 481

U.S. 58, 64 (1987)).               In short, “when ERISA is simply asserted

as    a    defense    to    a   state   law    claim,   the    state     claim   is   not

converted into a federal claim, and there is no federal question

giving rise to removal jurisdiction.”                       Darcangelo, 292 F.3d at

187.

                 In contrast, “complete preemption” does give rise to

removal jurisdiction.              Properly understood as a jurisdictional

doctrine, complete preemption arises only when plaintiff’s state

law claims come within the scope of ERISA’s civil enforcement

provision, found at § 502(a) of the Act and codified at 29

U.S.C. § 1132(a).               See Taylor, 481 U.S. at 65-66.                  Thus, if

Appellant’s claims are essentially § 502(a) claims brought under

the guise of state law, ERISA completely preempts the purported

state law claims and converts them into what they actually are:




1996) (en banc) (quoting Shaw v. Delta Air Lines, Inc., 463 U.S.
85, 97 (1983)).


                                              10
federal claims.     See Taylor, 481 U.S. at 65-66. 6     Section 1132(a)

authorizes   plan   participants   or    beneficiaries   “to    file    civil

actions to, among other things, recover benefits, enforce rights

conferred by an ERISA plan, remedy breaches of fiduciary duty,

clarify rights to benefits, and enjoin violations of ERISA.”

Marks v. Watters, 322 F.3d 316, 323 (4th Cir. 2003); see 29

U.S.C. §§ 1132(a)(1)-(4).

                                   2.

          Appellant     contends   the    district   court     should    have

ordered remand because her claims are not completely preempted

by the ERISA civil enforcement provision, § 502(a).                    See 29

U.S.C. 1132(a).      Our circuit has recognized three “essential

requirements” for complete preemption:

     (1) the plaintiff must have standing under § 502(a) to
     pursue its claim; (2) its claim must “fall[ ] within
     the scope of an ERISA provision that [it] can enforce
     via § 502(a)”; and (3) the claim must not be capable
     of resolution “without an interpretation of the
     contract governed by federal law,” i.e., an ERISA-
     governed employee benefit plan.

     6
       “In cases of complete preemption, . . . it is misleading
to say that a state claim has been ‘preempted’ as that word is
ordinarily used.    In such cases, in actuality, the plaintiff
simply has brought a mislabeled federal claim, which may be
asserted under some federal statute.” King v. Marriott Int’l.,
Inc., 337 F.3d 421, 425 (4th Cir. 2003).     In this way, “the
doctrine of complete preemption serves as a corollary to the
well-pleaded complaint rule: because the state claims in the
complaint are converted into federal claims, the federal claims
appear on the face of the complaint.”   Darcangelo, 292 F.3d at
187 (citing Taylor, 481 U.S. at 63-65).



                                   11
Sonoco Products Co. v. Physicians Health Plan, Inc., 338 F.3d

366, 372 (4th Cir. 2003) (adopting test from Jass v. Prudential

Health Care Plan, Inc., 88 F.3d 1482, 1487 (7th Cir. 1996)).

                                             a.

             We turn first to the issue of statutory standing under

ERISA.       Aside from the types of claims that may properly be

pursued      under       ERISA,    §   502(a)     also    specifies          the     parties

entitled to assert those claims.                  In particular, “participants”

and “beneficiaries” are among the classes of persons entitled,

under    §   502(a),      to   bring    several    causes       of    action       permitted

under ERISA.            A beneficiary is defined as “a person designated

by a participant, or by the terms of an employee benefit plan,

who is or may become entitled to a benefit thereunder.”                                     29

U.S.C. § 1002(8).              The parties do not dispute that Mr. Moon

designated        Appellant       as   the    recipient     of       his    alleged     life

insurance     benefits.           However,    a   party   such       as     Appellant      can

demonstrate that she “may become entitled to a benefit,” and

therefore      be       considered     a     “beneficiary”       for       jurisdictional

purposes, only if she can show that at the time she filed suit

she had a colorable claim to benefits.                    See Firestone Tire and

Rubber Co. v. Bruch, 489 U.S. 101, 116-18 (1989).

             We have previously said, “[w]hether an employee has

standing     as     a    ‘participant’       depends,     not    on        whether    he   is


                                             12
actually entitled to benefits, but on whether he has a colorable

claim that he will prevail in a suit for benefits.”                      Davis v.

Featherstone, 97 F.3d 734, 736 (4th Cir. 1996) (quoting Abraham

v. Exxon Corp., 85 F.3d 1126, 1129 (5th Cir. 1996)); see also In

re Mutual Funds Investors Litig., 529 F.3d 207, 214 (4th Cir.

2008).      The test for a colorable claim is “‘not a stringent

one.’”     Featherstone, 97 F.3d at 737 (quoting Panaras v. Liquid

Carbonic Indus. Corp., 74 F.3d 786, 790 (7th Cir. 1996)).                       A

claim is colorable if it is “arguable and nonfrivolous, whether

or not it would succeed on the merits.”                  Id. at 737-38 (citing

Kennedy v. Conn. Gen. Life Ins. Co., 924 F.2d 698, 700-01 (7th

Cir.   1991)).      We    find    that   because     Appellant’s     claims   are

plainly arguable and nonfrivolous, she has statutory standing

under ERISA § 502(a).

                                         b.

            The second requirement for complete preemption is that

at least one of Appellant’s claims must fall within the scope of

ERISA’s    civil   enforcement      provision,       §   502(a).     See   Sonoco

Products,    338   F.3d   at     372.     Appellant’s      claim   for   benefits

undoubtedly falls within this ambit inasmuch as she seeks, in

the main, to recover benefits allegedly owed to her based on the

disputed    coverage     documents.       See   29   U.S.C.   §    1132(a)(1)(B)

(providing that a civil enforcement action under ERISA may be



                                         13
brought, for among other reasons, “to recover benefits due to

him under the terms of his plan”).

                                          c.

             The     final    requirement       for     complete        preemption           is

likewise easily met: Appellant’s claim must not be capable of

resolution        without    an     interpretation        of     the    ERISA-governed

employee benefit plan.              See Sonoco Products, 338 F.3d at 372.

Despite    Appellant’s       assertion     that     her    claims       arise       from     an

independent contract for life insurance benefits, the entirety

of the record makes clear that if Mr. Moon were eligible for

life insurance coverage at all, it would be according to the

terms   of    the    employee-sponsored         plan      that    he    selected           upon

completing the 2005 Decision Worksheet.

             Accordingly,          the   district       court     did        not     err    in

determining       that    Appellant’s      purported       state       law    claims        are

actually disguised federal claims arising under ERISA’s civil

enforcement provision.             Removal jurisdiction was thus proper.

                              B.     Motion to Dismiss

             We     now     turn    to   Appellant’s        contention             that    the

district court erred by dismissing her claims based on Federal

Rule of Civil Procedure 12(b)(6).

                                          1.

             As noted above, Appellant rests many of her arguments

on   the     inaccurate      premise     that     her     claims       arise        from     an

                                          14
independent       contract        for    benefits          made   between      her     deceased

husband     and    BWX,      as    purportedly             demonstrated        by    the    2006

Confirmation       Statement        and        her     payment      of   “premiums”           made

directly    to     BWX    during        2006.         In    fact,     Mr.    Moon      selected

employee     benefits,        including              the    disputed        life      insurance

coverage,    while        still     an    employee          at    some    point       prior    to

November 29, 2005, the date on which BWX confirmed Mr. Moon’s

selected coverage.            Far from indicating an independent, post-

employment        contract        for    benefits,          the     documents        on    which

Appellant relies all plainly demonstrate that her claims stem

from nothing more than Mr. Moon’s enrollment in a run-of-the-

mill     employee        benefit        plan     weeks       before      his        retirement.

Accordingly, Appellant’s claims for an entitlement to benefits

are governed by the language of the Plan.

            It is undisputed that life insurance coverage under

the Plan continued only while the employee remained in “Active

Work.”     (J.A. 238).        The plan language then states, “All of your

benefits will end on the last day of the calendar month in which

your    employment       ends.          Your    employment        ends      when     you   cease

Active Work as an employee.”                     (J.A. 238).             The Plan defines

“Active Work” as “performing all of the material duties of your

job with the Employer where those duties are normally carried

out.”     (J.A. 238).        An employee like Mr. Moon who was on total

disability was thus ineligible for benefits under the Plan as of

                                                15
the date of his retirement on December 1, 2005.                            The Summary

Plan Description relates this fact in straightforward language.

Under the heading, “If You Become Disabled,” it states that an

employee loses life insurance coverage when he ceases to be an

active employee due to a disability: “If, while insured, you

become   totally         disabled    and    are     unable    to   work,    your       life

insurance coverage will end.                 However, you may continue life

insurance coverage for you and your covered dependents by making

payment directly to the insurance company . . . .”                         (J.A. 195).

In this way, a disabled employee who wished to continue his life

insurance     under       the    Plan      was    required    to     convert      to    an

individual plan and to arrange to pay MetLife directly.                                 Mr.

Moon failed to do so.

             At    the    latest,    Mr.     Moon    ceased    any   involvement         in

“Active Work” when he retired on December 1, 2005 -- at least a

month before the disputed coverage purportedly went into effect.

Because Mr. Moon was clearly never eligible for benefits under

the Plan during 2006, Appellant cannot recover under the Plan’s

plain terms.

                                            2.

             The    merits      of   Appellant’s        equitable        estoppel       and

breach of fiduciary duty claims are less clear.                      Under ERISA, 29

U.S.C.   §   1132(a)(3)         empowers     beneficiaries         “to   obtain     other

appropriate equitable relief” to redress violations of ERISA or

                                            16
ERISA plans.         In this regard, the United States Supreme Court in

CIGNA Corp. v. Amara, ___ U.S. ___, 131 S. Ct. 1866, 179 L.Ed.2d

843 (2011), has “clarified that remedies beyond mere premium

refunds       --    including      the    surcharge       and   equitable     estoppel

remedies . . . are indeed available to ERISA plaintiffs suing

fiduciaries under Section 1132(a)(3).”                    McCravy II, 690 F.3d at

182-83 (internal quotation marks and citation omitted). 7

               Amara was decided on May 16, 2011.                 On the same day,

and without the guidance of Amara, our court decided McCravy I,

650 F.3d 414.             In McCravy I, we affirmed a decision that had

foreclosed a plaintiff’s available remedies under ERISA, finding

that     §   1132(a)(3)      did   not    allow   for     surcharge   and    equitable

estoppel.          We reversed ourselves in McCravy II in light of the

Amara decision.           See McCravy II, 690 F.3d at 181-83.

               In this case, the district court’s memorandum opinion

and order, entered July 7, 2011 (after Amara and McCravy I, but

before McCravy II), dismissed Appellant’s claims for recovery

based on, among other things, “estoppel” and “negligent breach

of ERISA duties.”            (J.A. 154-55).          In so doing, the district

court heavily relied on language from the now-superseded McCravy

I   as       well    as    several       cases    whose    holdings    may     require

       7
       Surcharge is defined as “[t]he amount that a court may
charge a fiduciary that has breached its duty.” Black’s Law
Dictionary 1579 (9th ed. 2009).



                                            17
reexamination      in    light   of   Amara.      See      e.g.,    Moon,    2011   WL

2670075, at *4-5 (explicitly relying on McCravy I in holding,

“[d]efendants’ acceptance of premium payments does not change

the analysis” as to equitable estoppel and observing that the

“reasoning [from McCravy I] applies with equal force here”); see

also id. at *5-6 (concluding that Appellant may not recover plan

benefits as “other appropriate equitable relief” for breach of

fiduciary duty, citing McCravy I).

            In view of the district court’s substantial reliance

on McCravy I, we believe the better course is to remand the case

to permit the district court to address anew Appellant’s claims

of equitable estoppel and breach of fiduciary duty in light of

Amara and      McCravy    II.    Whether      these    claims      will   ultimately

succeed   in      the    circumstances       of   this     case     are     questions

appropriately resolved in the first instance before the district

court.



                                       IV.

            For    the    foregoing    reasons,       we   affirm    the    district

court’s order denying Appellant’s motion to remand, vacate the

district court’s memorandum opinion and order entered July 7,




                                        18
2011, and remand the case to the district court for further

proceedings consistent with this opinion.

                                            AFFIRMED IN PART,
                                             VACATED IN PART,
                                                 AND REMANDED




                               19